Case 3:17-cv-01704-KAD Document 42-8 Filed 12/04/18 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

KATHRYN REILLY,
Plaintiff,
: Civil Action No.
V. : 3:17-cv-01704 KAD
POST UNIVERSITY, INC.
Defendant. October 25, 2018

DEFENDANT’S SUPPLEMENTAL RESPONSES TO
PLAINTIFF’S FIRST SET OF INTERROGATORIES

Defendant Post University Inc. hereby supplements its responses to the Plaintiff’s First
Set of Interrogatories as follows:

1. Please identify all persons who answered theses Interrogatories and Request for
Production of Documents or who provided information or responses used in responding to each
of these interrogatories. If more than one person provided information for a single interrogatory,
please identify with precision the information provided by each person. In identifying said
persons, please provide the following information pursuant to Local Rule 26(c)(3), namely, “the
person’s full name, present or last known address, and when referring to a natural person,
additionally, the present or last known place of employment.”

ANSWER: Raymond Lagasse, Assistant Director, Human Resources, Post University.
SUPPLEMENTAL ANSWER:

Raymond Lagasse, Assistant Director, Human Resources, Post University, 800 Country Club
Road, Waterbury, CT., 06723; John Hopkins, Chief Executive Officer, Post University; Bobby
Reese, Chief Operating Officer, Post University; Vicki Whisenhant, Chief Associate Experience

Officer, Post University; Don Kelly, Program Chair for Human Resources (formerly Vice

{NSS27501}
Case 3:17-cv-01704-KAD Document 42-8 Filed 12/04/18 Page 2 of 7

President of Human Resources), Post University; Donna Smith, Risk Management
Administrator/Executive Assistant to the Chief Financial Officer, Post University; Melissah
Kochera, Executive Assistant to the CEO/President, Post University; Cindy Kilbourn, Payroll
Administrator, Post University; Joe Chabot, Director of Community Relations (formerly Director
of Main Campus Operations), Post University; Lisa Cassella, Assistant Director for Main

Campus, Post University.

9, Identify the individual(s) who replaced Plaintiff, including the individual’s
gender, age, hire date and annual salary, and describe the individual’s qualifications for the
position, particularly with respect to management of main campus.

ANSWER: The individual who initially replaced the Plaintiff was Ted Lukomski, who started
as an independent consultant on September 8, 2016 and was hired as a full-time employee on
February 6, 2017. Mr. Lukomskis birth date if March 22, 1957 and his annual salary was
$96,000.06. Mr. Lukomski’s resume is produced herewith.

SUPPLEMENTAL ANSWER:

The individual who initially replaced the Plaintiff was Ted Lukomski, who started as an
independent consultant on September 8, 2016 and was hired as a full-time employee on February
6, 2017. Mr. Lukomski’s birth date if March 22, 1957 and his annual salary was $96,000.06.
Mr. Lukomski’s resume is produced herewith. Mr. Lukomski separated from Post University on
or about April 14, 2017. After serving as interim director, Joseph Chabot became Director of
Main Campus Admissions beginning on or about August 28, 2017; his age is 55; and his annual
salary was $90,000. Before Post, Mr. Chabot was Director of High School Admissions for
Porter & Chester Institute. Mr. Chabot became Director of Community Relations in or about

{N5527501} 2
Case 3:17-cv-01704-KAD Document 42-8 Filed 12/04/18 Page 3 of 7

July 2018. Defendant has not refilled the position of Director of Main Campus Admissions

because it created a new position.

15. Identify all meetings that took place with the main campus admissions staff and
the Chief Enrollment Officer, Mr. Bobby Reese, or John Hopkins, CEO, during the period of
June 27, 2016 through end of August 2016, including the date(s) of such meeting(s), objectives,
agenda, reasons, meeting notes, emails and/or correspondence concerning such meetings(s).
ANSWER: Mr. Reese did and Mr. Hopkins did attend various departmental meetings during the
period of June 27, 2016 through end of August 2016. There exist no agendas or minutes
regarding such meetings.

SUPPLEMENTAL ANSWER: Mr. Reese did and Mr. Hopkins did attend various
departmental meetings during the period of June 27, 2016 through end of August 2016. There
exist no agendas or minutes regarding such meetings. Specifically, Mr. Hopkins and Mr. Reese
had “MC Accountability Meetings” scheduled by the plaintiff on their calendars each
Wednesday from 3-4 p.m. from July 13, 2016 through August 31, 2016. Additionally, Mr. Reese
had a meeting that was scheduled by the plaintiff on his calendar for “MC Admissions/Marketing

Meeting” on August 11, 2016.

19. Please identify each and every individual whose employment was terminated
from 2015 to the present and in so doing state the individual’s gender.
ANSWER: See spreadsheet produced herewith.

SUPPLEMENTAL ANSWER: See spreadsheet produced herewith, at Bates DEF 000599.

{N5527501} 3
Case 3:17-cv-01704-KAD Document 42-8 Filed 12/04/18 Page 4 of 7

20. _— Please identify each and every individual in the main campus admissions
department from 2014 to the present, including the age of the individual, their title, gender, dates
of employment and if the employee’s employment was terminated form 2014 to the present, state
the reason for the termination.

ANSWER: See spreadsheet produced herewith.

SUPPLEMENTAL ANSWER: See spreadsheet produced herewith, at Bates DEF 000599.

21. Please state whether John Hopkins, Bobby Reese or Troy Harris (any combination
of the three) ever worked together at any other institution and, if so, identify the institution and
the time period that they worked together.

OBJECTION AND ANSWER: Defendant objects to this interrogatory for the reason that it
requests information that is not relevant to any party’s claim or defense and is not proportional to
the needs of the case, considering the importance of the issues at stake in this litigation, and the
importance of the discovery in resolving the issues.

Subject to and without waiving that objection, the three individuals have worked together
at other institutions.

SUPPLEMENTAL ANSWER: Subject to and without waiving that objection, and in addition
to the above answer, Mr. Hopkins and Mr. Reese worked together on two other occasions. Once
for a company named Medvance in Florida from in or around October 2007 to in or around
March 2010; and the other time for Medtech in Atlanta Georgia from in or around June 2010 to

in or about October 2014.

{N5527501} 4
{N5527501}

Case 3:17-cv-01704-KAD Document 42-8 Filed 12/04/18 Page 5 of 7

THE DEFENDANT,
POST UNIVERSITY, INC.

yp

piovanna TibeNi Weer =O
Piovan Bar No. ct11187
Carmody Torrance Sandak & Hennessey LLP
195 Church Street, 18" Floor
P.O. Box 1950
New Haven, CT 06509
Phone: 203 777-5501
Fax: 203 784-3199
gweller@carmodylaw.com
Case 3:17-cv-01704-KAD Document 42-8 Filed 12/04/18 Page 6 of 7

CERTIFICATE OF SERVICE

I hereby certify a copy of the foregoing Defendant’s Supplemental Responses to
Plaintiff’s First Set of Interrogatories and Requests for Production of Documents was mailed
and/or emailed on this 25th day of October 2018 to:

Heena Kapadia

The law office of Heena Kapadia, LLC
572 White Plans Road

Trumbull, CT 06611
hkapadia@heenakapadialaw.com

 

Shalt

{N5527501} 6
Case 3:17-cv-01704-KAD Document 42-8 Filed 12/04/18 Page 7 of 7

OATH

 

I, Raymond Lagasse, hereby certify that the foregoing responses to the Interrogatories are
true and accurate to the best of my belief.

ake 5 ie

Subscribed and sworn to before me on this fifth day of October 2018.

Notary oar

My Commission Expires:

{N5515097}
